Candler, J.
I concur in the judgment rendered, as does also the Chief Justice, and agree with the vie.ws expressed by Mr. Justice Fish. In my opinion the General Assembly, in order to prevent persons dealing in the business of a stock exchange from trifling with the State authorities, intended to provide, as the exclusive remedy for the collection of this tax, for the prosecution in the criminal courts of those who should default in its payment.. On the evidence appearing in this record I do not think there wpuld be any doubt about the conviction of. the plaintiff in error upon a. criminal prosecution. The facts relied upon by him to excuse his-failure to pay the tax furnish no legal defense to' such a prosecution; and I am satisfied that the danger of a fine in double the-amount of the tax, with the possibility of a jail sentence, or sentence upon public works, or all three in the discx-etion of the court,,, will go far toward enforcing the prompt collection of this tax. As a rule, those who carry on this class of business have no visible property upon which a tax execution could be levied. The judges who preside over the criminal courts of the State, and the jurors-who pass upon the facts submitted to them, can be relied upon to do their duty, keeping in view the -fact that the General Assembly has placed upon thexn the burden of collecting such taxes from those who refuse to pay.